DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 10/18/2022 has been received and will be entered.
Claim(s) 11-18, 20, 22, and 24-25 is/are pending.
Claim(s) 11-18, 20, 22, and 24-25 is/are currently amended.
Claim(s) 1-10 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claims 11-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 10/18/2022 at 6). As the “low,” “ultramicro-refined,” and “strong” language that gave rise to the rejection has been deleted, the rejection is WITHDRAWN. 
 
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 11 and 14-25 under 35 U.S.C. 103 as being unpatentable over CN 108203091A to Zhou, et al. (C01B 32/192; 06-2018, cited by Applicants), in view of: (i) WO 2017/064496 to Ladislaus, et al. (C01B 31/04; 04-2017), as understood, the Remarks rely on amendments. (Remarks of 10/18/2022 at 6-8). This is persuasive. The rejection is WITHDRAWN.
II. With respect to the rejection of Claim(s) 12-13 under 35 U.S.C. 103 as being unpatentable over CN 108203091A to Zhou, et al. (C01B 32/192; 06-2018, cited by Applicants), in view of: (i) WO 2017/064496 to Ladislaus, et al. (C01B 31/04; 04-2017), and further in view of: (ii) Guerrero-Contreras, et al., Graphene oxide powders with different oxidation degree, prepared by synthesis variations of the Hummers method, Materials Chemistry and Physics 2015; 153: 209-220 (hereinafter “G-C at __”), as understood, the Remarks rely on amendments. (Remarks of 10/18/2022 at 6-8). This is persuasive. The rejection is WITHDRAWN.
III. With respect to the rejection of Claim(s) 11 and 14-25 under 35 U.S.C. 103 as being unpatentable over CN 108203091A to Zhou, et al. (C01B 32/192; 06-2018, cited by Applicants), in view of: (i) WO 2017/064496 to Ladislaus, et al. (C01B 31/04; 04-2017), and further in view of (ii) US 2018/0312404 to Karagiannidis, et al., as understood, the Remarks rely on amendments. (Remarks of 10/18/2022 at 6-8). This is persuasive. The rejection is WITHDRAWN. 
IV. With respect to the rejection of Claim(s) 12-13 under 35 U.S.C. 103 as being unpatentable over CN 108203091A to Zhou, et al. (C01B 32/192; 06-2018, cited by Applicants), in view of: (i) WO 2017/064496 to Ladislaus, et al. (C01B 31/04; 04-2017),  (ii) Guerrero-Contreras, et al., Graphene oxide powders with different oxidation degree, prepared by synthesis variations of the Hummers method, Materials Chemistry and Physics 2015; 153: 209-220 (hereinafter “G-C at __”), and further in view of: (iii) US 2018/0312404 to Karagiannidis, et al., as understood, the Remarks rely on amendments. (Remarks of 10/18/2022 at 6-8). This is persuasive. The rejection is WITHDRAWN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 11-18, 20, 22, and 24-25 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 has been amended to recite inter alia “dispersing graphene oxide a solvent to form a mixture…” It is respectfully submitted this phrase lacks a preposition to show the location where the graphene oxide is dispersed. For example “dispersing graphene oxide in a solvent” or “dispersing graphene oxide with a solvent.” 
Claim 25 has been amended to recite inter alia: “calendaring the heat-treated graphene oxide film to form the graphene heat-conducting.” It is respectfully submitted that “film” was omitted from this phrase, i.e. the claim should read “calendaring the heat-treated graphene oxide film to form the graphene heat-conducting film.”. Alternatively or additionally, “the graphene heat-conducting” lacks antecedent basis. 
Dependent claims not specifically addressed import the issues of the claims from which they depend. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736